DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. in Pub. No. US 2016/0182139 A1 (corresponding to Foreign Document WO 2014/206282 A1 cited by the applicant), hereinafter referred to as Yi, in view of Tsuda in Pub. No. US 2011/0237268 A1, Miao et al. in U.S. Patent No. 9,345,002 B2, hereinafter referred to as Miao, Choudhury et al. (newly cited) in Patent No. US 8,666,317 B2, hereinafter referred to as Choudhury, and Bajko (newly cited) in Pub. No. US 2016/0073269 A1.
 	Referring to claim 1, Yi discloses a server device (ASA Controller), comprising: circuitry (11) configured to receive, from an external device (13) information of channels that can be used; generate, from the information of the channels that can be used, at least one group of available spectrum information for each positional region, wherein each available spectrum information includes a carrier frequency and maximum power that the mobile relay in the positional region is allowed to send, such that the information provided in which an available frequency and transmission power of the frequency are described for each predetermined range determined on a basis of a predetermined criterion so that the frequency is not set in an overlapped manner in the same predetermined range, to an external device which uses the frequency (paragraphs [0029], [0031], [0048]-[0049] and FIGs. 1 & 2).
 	Yi differs from the claim, it does not disclose the at least one group of available spectrum information for each positional region, wherein each available spectrum information includes a carrier frequency and maximum power that the mobile relay in the positional region is allowed to 
 	Yi in view of Tsuda fail to disclose that each of the plurality of lists identifies a plurality of ranges and indicates the available frequency and transmission power of the frequency are indicated for each of the plurality of ranges, the plurality of ranges is a same plurality of ranges for all of the plurality of lists, which is also well known in the art and commonly applied in communications field for providing common transmission parameters for optimum channel selection purpose.
 	Miao, for example, also from the similar field of endeavor, teaches the same feature of providing a plurality of lists, such that each of the plurality of lists identifies a plurality of ranges and indicates the available frequency and transmission power of the frequency are indicated for each of the plurality of ranges, the plurality of ranges is a same plurality of ranges for all of the plurality of lists (col. 4, lines 1-23, col. 5, lines 6-16, col. 10, line 59 to col. 11, line 30, col. 11, line 47 to col. 12, line 21, col. 27, lines 3-14, 45-54), which can be easily adopted by one of ordinary skill in the art to implement in the system of Yi in view of Tsuda, to provide common transmission parameters for optimum channel selection to further enhance the system capability and efficiency.

 	Choudhury, for example, also from the similar field of endeavor, teaches the feature of having a database identifies a plurality of geographic regions in addition to the available frequency and maximum transmission power of the frequency (col. 3, line 66 to col. 4, line 32).  Bajko, also from the similar field of endeavor, teaches a plurality of database that include same information for each database (paragraphs [0022]-[0023] and FIG. 1).  Both of which can be 
 easily adopted by one of ordinary skill in the art to implement in the system of Yi in view of Tsuda, and Miao to provide optimum channel selection associated with geographical locations, to further enhance the system flexibility and performance.
 	Referring to claim 2, Yi in view of Tsuda, Miao, Choudhury and Bajko disclose that the frequency is a frequency included in a plurality of frequencies that are not used by a system whose operation is approved on a basis of license in a frequency band allowed to be used by the system (paragraphs [0027] and [0031] in Yi, paragraph [0075] in Tsuda).
 	Referring to claim 3, Yi in view of Tsuda, Miao, Choudhury and Bajko disclose that the circuitry is configured to generate the plurality of lists on a basis of information of the available frequency (paragraphs [0029], [0037] and [0049] in Yi, paragraphs [0013], [0016], [0017] and [0081] in Tsuda).
 	Referring to claim 4, Yi in view of Tsuda, Miao, Choudhury and Bajko disclose that the circuitry is configured to regenerate the generated plurality of lists when it is detected that the information of the available frequency changes (paragraphs [0044], [0046], [0060]-[0061] in Yi, paragraphs [0013], [0016], [0017] and [0081] in Tsuda).
 	Referring to claim 5, Yi in view of Tsuda, Miao, Choudhury and Bajko disclose that the circuitry is configured to regenerate the generated plurality of lists on a basis of the information of the available frequency which is notified from the external device (paragraphs [0044], [0046], [0060]-[0061] in Yi, paragraphs [0013], [0016], [0017] and [0081] in Tsuda).
 	Referring to claim 7, Yi in view of Tsuda, Miao, Choudhury and Bajko disclose that the circuitry is configured to generate the lists in which content varies with time (paragraphs [0029], [0037] and [0049] in Yi, paragraphs [0013], [0016], [0017] and [0081] in Tsuda).
 	Referring to claim 17, claim 17 is rejected for substantially identical reason as claim 1, except the claim is in method claim format.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Tsuda,  Miao, Choudhury and Bajko, as applied to claims 1-3 above, and further in view of Regan in U.S. Patent No. 9,386,510 B2.
 	Referring to claim 6, Yi in view of Tsuda, Miao, Choudhury and Bajko fail to disclose that the circuitry is configured to regenerate the generated plurality of lists on a basis of notification of detection of a radio wave in the available frequency band which is notified from a device configured to detect a radio wave of the system, which is also well known in the art and commonly adopted in wireless communications field for radio frequency signal sensing and detection purpose.  Regan, for example, also from the similar field of endeavor, teaches such convention feature as claimed (col. 1, line 59 to col. 2, line 7, col. 6, line 38 to col. 7, line 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Khandelwal et al. and Palmer are additionally cited to show the common feature of channel listing indicates an available frequency, transmission power of the frequency, and geographical locations associated with the channel list similar to the newly added claim limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465